Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11-12, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Nix et al. (US 2014/0049646).
Regarding claim 1, Nix teaches a video management method (Figs. 1-3), comprising:
obtaining a first driving record video from storage space when a capacity of available space of the storage space is less than a target capacity threshold (paragraphs 11 and 132 teaches wherein driving record is stored in a buffer that has a target capacity threshold associated with it), wherein the storage space stores at least one driving record video of a target vehicle, the first driving record video is one of the at least one driving record video, and the first driving record video comprises a plurality of video frames (paragraphs 11 and 132 teaches wherein first driving record video is met by the totality of video frames that are presently recorded in the buffer including the pre-event, event and post-event video data); and
deleting at least, one video frame from the plurality of video frames included in the first driving record video to obtain a second driving record video (Nix teaches a first type of deletion in the form of only recording portions of video data associated with a trigger, thereby effectively deleting the portions of the buffered pre-event video that does not apply to the object detection event),
wherein objects captured in the first driving record video are in the second driving record video (as discussed above, paragraphs 11 and 132 teaches wherein the video recorded in the buffer includes the same objects (based on object detection) in the event related video that is stored separately).
Regarding claim 11, Nix teaches the claimed wherein prior to obtaining the first driving record video from the storage space when the capacity of available space of the storage space is less than the target capacity threshold, the method further comprises: 
Claims 12, 19 and 20 are rejected for the same reasons as discussed in claim 1 above and additionally, Nix teach in Fig. 1 of a video management apparatus in system 10, image capturing component in camera 12, processor in image processer and microcontrollers 14 and 16. Paragraph 29 teaches software stored on system 10 that is executed by the microcontroller to implement the functionalities of the system 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 4-6, 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nix et al. (US 2014/0049646) in view of Plante (US 2014/0098228).
Regarding claim 2, Nix teaches a first type of deletion of video frames from the first recorded driving video as discussed above, and also teaches “a travel distance of the target vehicle is less than or equal to a target distance threshold, the target distance 
However, Nix fails to explicitly the manner as depicted in the limitations below, however, Plante teaches the claimed wherein deleting at least one video frame from the plurality of video frames included in the first driving record video comprises:
dividing the first driving record video into n video segments, wherein within a recording time period of each of the video segments; and n is a positive integer greater than one (Figs. 5-8 and paragraph 67-77 teaches wherein first driving video is separated into segments based on a per second basis (“n”)); and
for each of the video segments, deleting at least one video frame from the video frames included in the video segment when the number of video frames included in the video segment is greater than a target image frame number threshold, the number of video frames included in the video segment after deleting the video frame being equal to the target image frame number threshold (Figs. 5-8 and paragraph 67-77 teaches wherein first driving video is separated into segments based on a per second basis (“n”) and a number of image frames are deleted based on a desired number of frames, 1 frame/sec, 2 frames/second, etc.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Plante into the system of Nix because said 
Regarding claim 4, Plante teaches the claimed wherein the target image frame number threshold is two (Figs. 5-8 and paragraph 67-77 teaches frame threshold to be 2 frames). The prior motivation as discussed above is incorporated herein.
Regarding claim 5, Plante teaches the claimed wherein deleting at least one video frame from the video frames included in the video segment comprises:
deleting at least one video frame, except a first video frame and a last video frame, from the video frames included in the video segment (Figs. 5-8 teaches deleting frames between first and last frames of the second based segments). The prior motivation as discussed above is incorporated herein.
Regarding claim 6, Nix and Plante teaches the claimed wherein deleting at least one video frame from the video frames included in the video segment comprises:
deleting at least one video frame, except a start recording video frame and an end recording video frame, from the video frames included in the video segment (Plante: Figs. 5-8 teaches deleting frames between first and last frames of the second based segments).
wherein the start recording video frame comprises at least one object that appears in the video segment for the first time, and the end recording video frame comprises at least one object that appears in the video segment for the last time (Nix: paragraphs 11 and 132 teaches wherein the video recorded in the buffer includes the same objects (based on object detection) in the event related video, therefore, all 
Claims 13 and 15-17 are rejected for the same reasons as discussed above in claims 2 and 4-6, respectively.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nix et al. (US 2014/0049646) in view of Plante (US 2014/0098228) further in view of Erhardt et al. (US 2012/0105635).
Regarding claim 10, Plante (in combination with Nix) partially teaches the claimed wherein a target driving record video (Figs. 5-7, frames of video that are tagged to be of importance); and obtaining the first driving record video from the storage space comprises: obtaining the first driving record video from driving record videos except the target driving record video in the storage space (Figs. 5-7, wherein the saved/first driving record is selected from video frames other than the target driving record video (OK to erase frames)).
Plante however does not teach the “imcompressible identifier” aspect and therefore fails to teach the claimed to which an incompressible identifier is added is stored in the storage space.
Erhardt teaches wherein surveillance video includes video frames that are raw and metadata of the related raw video frames are added to the stored video data stream.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Erhardt into the system of Plante such that video frames are tagged with a identifier stating the type of video frame because such .
Allowable Subject Matter
Claims 3, 7-9, 14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding the limitations in claim 3/14 and claims 7/18, the closest prior arts as discussed above, either singularly or in combination, fail to anticipate or render the above discussed features/limitations obvious.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Edpalm et al. (US 2016/0277759) teaches a FIFO buffering system for recording vehicular video data related to an event and outputting a video sequence based on a detected event.
Hugosson (US 2012/0014659) teaches a video sequence generating device that closes a recording session if a delay period expires. The recording session is activated based on an event wherein the first portions of the video is derived from a buffer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891.  The examiner can normally be reached on M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GELEK W TOPGYAL/           Primary Examiner, Art Unit 2481